Citation Nr: 1327216	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  11-14 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for the claim currently on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development.

The Veteran contends that he has bilateral hearing loss from working on and near flight lines without hearing protection while in service.  He indicates that he first experienced bilateral hearing loss during service, and that he has continued to have bilateral hearing loss since discharge.  See November 2009 VA Form 21-526.  The Board finds credible the Veteran's account of noise exposure during service, as it is consistent with his military occupational specialty (MOS) of embarkation assistant at a Marine Corps Air Station.  Indeed, the RO has conceded in-service noise exposure.  See September 2010 Rating Decision.  Thus, it is conceded that the Veteran had noise exposure during service.

An August 2010 VA audiological examination shows that the Veteran currently has bilateral sensorineural hearing loss pursuant to 38 C.F.R. § 3.385.  Thus, the question is one of nexus.

In November 2009, the Veteran's private audiologist opined that "it is as likely as not that the noise exposure from fighter jets...contributed to the patient's...hearing loss."  The Board finds that the opinion is inadequate because it is not supported by any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In addition, there is no evidence that the audiologist reviewed the Veteran's claims file, to include the in-service audiograms.  Therefore, the positive nexus opinion is inadequate to substantiate a claim for service connection.  

The August 2010 VA examiner opined that the Veteran's hearing loss was less likely than not related to his military service.  She based her negative opinion on the fact that there was normal hearing upon separation and on the absence of a significant threshold shift at separation.  Significantly, however, the examiner does not appear to have taken into account the Veteran's conceded in-service noise exposure or his report of hearing loss since service.  Nor did the examiner consider the January 1973 audiogram showing hearing loss in the left ear at 3000 Hertz pursuant to 38 C.F.R. § 3.385 (puretone threshold of 45 decibels).  The audiogram also showed a threshold shift from the June 1971 enlistment examination.  Further, the examiner failed to address the November 2009 private audiological report finding a positive nexus between the Veteran's current hearing loss and active service.  Therefore, the August 2010 opinion is inadequate and an addendum opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the August 2010 VA examiner for an addendum opinion.  If the August 2010 examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician offering the addendum opinion.

After reviewing the claims file, the examiner is requested to provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed bilateral hearing loss is related to the Veteran's conceded in-service noise exposure.  The examiner must address: (i) the January 1973 audiogram showing increase in puretone thresholds from those taken upon the Veteran's service entrance examination; (ii) the November 2009 private statement and audiogram; and (iii) the Veteran's lay statements regarding having hearing loss since he was in service in 1974.  The examiner should also consider the Veteran's post-service occupation as a mason, as well as the Veteran's denial of significant post-service noise exposure.  

A complete rationale for all opinions and conclusions reached should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the claim for service connection for bilateral hearing loss.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

